Citation Nr: 1047148	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  05-35 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and an 
adjustment disorder.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1961 to December 
1963 and from March 1966 to July 1969.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  This case was decided by the Board in a 
December 2008 decision, which the Veteran then appealed to the 
Court of Appeals for Veterans Claims (Court).  A Joint Motion for 
Remand was filed with the Court, which was granted by the Court 
in April 2010.

In November 2008, the Veteran testified at a hearing before the 
undersigned, via videoconference.  A transcript of the hearing is 
associated with the claims file.

In May 2008, the RO issued a rating decision denying a claim of 
entitlement to service connection for an adjustment disorder.  
The Veteran filed a timely notice of disagreement with this 
decision in September 2009, and a statement of the case was not 
issued.  However, while the appeal was pending, the Court held 
that when the record associates different diagnoses with the same 
symptoms, the nature of the Veteran's disorder is a question of 
fact for the Board, and once determined, the Board must address 
whether the Veteran's symptoms, regardless of diagnosis, are 
related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled).  Thus, the Board has incorporated the 
claim of entitlement to service connection for adjustment 
disorder into the issue of entitlement to service connection for 
PTSD.  As the entire appeal is being remanded and a supplemental 
statement of the case will be issued by the agency of original 
jurisdiction (AOJ), the Board finds that no prejudice to the 
Veteran has resulted from this action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

REMAND

The Veteran contends that he has PTSD as a result of a verified 
in-service stressor.   The Board determines that newly received 
evidence warrants a remand for another VA examination to 
ascertain the existence and etiology of the claimed PTSD.

As indicated, this claim was denied in a December 2008 Board 
decision.  The competent evidence at that time included VA mental 
health treatment records, June 2006 and February 2007 VA 
examination reports, and a September 2006 private opinion by Dr. 
JM.  The treatment records from one VA medical center showed a 
diagnosis of PTSD and from another VA medical center, a diagnosis 
of adjustment disorder and phase of life problem by psychologists 
and psychiatrists, but participation in PTSD group therapy.  Dr. 
JM provided a diagnosis of PTSD, and indicated that he believed 
that the Veteran was more honest about his symptoms with him than 
with VA counselors because of his animosity toward VA.  

Since the December 2008 Board decision and the return of the 
appeal to the Board by the Court, an additional opinion from Dr. 
JM has been received.  Therefore, the Board determines that the 
case should be remanded so that a VA examination may be performed 
and an opinion rendered that considers all relevant evidence of 
record.  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any appropriate release 
request all records relating to 
psychiatric treatment from Dr. JM and all 
current VA mental health records not 
currently of record.

2.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of any acquired psychiatric 
disorder, including PTSD.  The examination 
should be performed by a psychiatrist or 
psychologist.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the Veteran, 
the examiner should respond to the 
following:

a.	Identify the most appropriate 
diagnosis(-es) for the Veteran's 
psychiatric symptoms in accordance 
with the criteria set forth under the 
DSM-IV.  The examiner should indicate 
what diagnosis is appropriate at the 
time of the examination, as well as 
discuss whether the appropriate 
diagnosis for the symptoms changed 
during the appeal period.  

b.	If a diagnosis of PTSD existed at any 
time during the appeal period, 
identify all stressors that causally 
contributed to the PTSD.    

c.	Opine as to whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely 
as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), that any acquired 
psychiatric disorder, including PTSD, 
is etiologically related to his 
military service.
            
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

3.	After completing the above action and any 
other development indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim 
should be readjudicated, to include all 
evidence received since the February 2008 
supplemental statement of the case.  If 
the claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


